DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Terminology
The use of the word “confidential” in the claims as part of the term “confidential points” is not a term that is routinely or conventionally used in the art. In order to properly construe this term in the claims, the meaning of the word “confidential” in this context must the ascertained. Looking to the disclosure, there is nothing to suggest that applicant intended that this term is being used in accordance with its plain meaning (namely “private” or “secret”, according to various dictionaries). While the specification fails to expressly define this term, it is clear from the context in which the word is used in the disclosure that this term is meant to mean something akin to “control points”, so that this is the sense in which the term “confidential points” is being broadly construed in the claims of this application.

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in M.P.E.P. § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 10 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
In claim 5, the recitation of “sets of 3 or more tracked points” (at line 3) is indefinite because it is unclear if this recitation of “tracked points” is meant to be a reference to the previously defined “tracking points” recited in claim 1, or if they are different from the tracking points (and if they are different, it is unclear what the difference(s) might be). Because of the ambiguity in this recitation, claim 5 fails to clearly point out and distinctly claim the invention. If this recitation was intended to be a reference to the tracking points previously recited in claim 1, it is suggested that amending the language of claim 5 to be consistent with the language of claim 1 (i.e., “tracking points” instead of “tracked points”) would resolve this issue.
In claim 10, the recitation of “the strain direction” at line 2 is indefinite because none of the claim language recites or clearly defines any such strain direction. While claim 1 does recite a number of strains that inherently would include a directional component (such as transversal strain, longitudinal strain, and circular strain), claim 1 also includes recitations of strains that do not necessarily convey any directional component (i.e., area strain and volume strain). Accordingly, it isn’t clear what strain direction is referred to by the recitation in claim 10, so that claim 10 fails to clearly point out and distinctly define the invention.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the claimed subject matter encompasses propagating signals per se, which are not a machine, process, composition of matter, or product of manufacture.
Claim 19 is directed towards a “computer readable storage medium” storing a computer program comprising instructions. The broadest reasonable interpretation of a claim drawn to a computer readable medium typically encompasses both forms of non-transitory tangible media and transitory propagating signals, per se, in view of the ordinary and customary meaning of “computer readable media.” See the OG Notice of 23 February 2010 entitled “Subject Matter Eligibility of Computer  Readable Media,” 1351 OG 212. Furthermore, those of ordinary skill in the art would also understand that a “machine readable storage medium” would also include such propagating signals, per se. See Ex parte Mewherter, 107 USPQ2d 1857 (P.T.A.B. 2013). When the broadest reasonable interpretation of a claim covers such signals, per se, the claim must be rejected as covering ineligible subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007). Therefore, claim 19 of the instant application fails to clearly and unambiguously exclude propagating signals, per se, from the full scope of the claimed subject matter, and thus encompass subject matter that is not eligible for patent protection under 35 U.S.C. § 101. Furthermore, the disclosure specifically includes both transitory and non-transitory forms of data and storage in the description of these elements (first paragraph on page 14 of the specification). It is suggested that amending the claims to define a “non-transitory computer readable medium” would resolve this issue by clearly and 
Allowable Subject Matter
Claims 1-4, 6-9, and 11-18 are allowed.
Claims 5 and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  While some of the prior art does teach using a grid of points to estimate displacement for the determination of uterine strain, there is no suggestion that the orientation of the grid of points and the orientation of the uterine strain be dependent upon the orientation of the uterus, which is determined using a selected number of confidential points, in the manner required by the claimed invention, so that the claimed invention would not have been obvious to one of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Principie et al. teach generating uterine strain maps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)







A. Johns
15 June 2021
/Andrew W Johns/Primary Examiner, Art Unit 2665